Citation Nr: 1511423	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a kidney/ureter disorder with neurogenic bladder).



REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to August 1975 and from October 1976 to August 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In his April 2013 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing.  In April and May 2014, he was notified that a Travel Board hearing was scheduled for a date in May 2014.  The notices were mailed to the address he provided in his substantive appeal; however, the notice was returned as undeliverable.  The Veteran had been homeless in the past, and records added to the record since April 2014 show he has a new mailing address (suggesting he did not actually receive notification of the May 20145 hearing.  An attempt to reschedule the hearing (with the Veteran notified at his correct current address) is indicated.  

Accordingly, the case is REMANDED for the following:

The AOJ should verify the Veteran's correct current mailing address, and then reschedule him for a Travel Board hearing (or a videoconference hearing before the Board in the alternative if he so desires).  The Veteran and his attorney (who presumably maintains contact with the Veteran) should be notified of the date, time, and location of the hearing at the confirmed current address.  The case should thereafter be processed in accordance with established appellate practices.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

